Title: From Alexander Hamilton to John Jay, 2 November 1789
From: Hamilton, Alexander
To: Jay, John


Treasury Department November 2d. 1789.
Sir
I have the honor to enclose the copy of a letter which I have just received from Mr. Wolcott the auditor of the Treasury.
The information which he wishes to obtain being essential to the proper settlement of several accounts of considerable moment, as they affect both the character and interest of the United States; I request the favour of you, Sir, if there be any document in the office of the late department of foreign affairs, which are not to be found in the public proceedings of Congress, relating to the objects mentioned in Mr. Wolcott’s letter, to cause extracts to be made from them and furnished to me for the use of the Department of the Treasury.
I have the honor to be &c.
Alexander Hamilton.Secretary of the Treasury.
